ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                 Mockbee v. Humphrey Manlift Co., 2012 IL App (1st) 093189




Appellate Court            BRENDA MOCKBEE and MICHAEL MERLE MOCKBEE, Plaintiffs-
Caption                    Appellants and Cross-Appellees, v. HUMPHREY MANLIFT
                           COMPANY, INC., Defendant-Appellee (Harris Industries, Inc., and R.
                           Harris Electric, Inc., Defendants-Appellees and Cross-Appellants).



District & No.             First District, Sixth Division
                           Docket Nos. 1-09-3189, 1-09-3578 cons.


Filed                      May 18, 2012


Held                       In an action for the injuries plaintiff suffered when she fell into a floor
(Note: This syllabus       opening that was part of a manlift platform system at her employer’s
constitutes no part of     plant, the trial court properly entered summary judgment for defendants,
the opinion of the court   two companies retained by plaintiff’s employer to perform safety
but has been prepared      inspections of the manlift platform system, since defendants were service
by the Reporter of         organizations that provided safety services to plaintiff’s employer and, as
Decisions for the          such, they were entitled to immunity from common law liability for
convenience of the         injuries sustained by employees pursuant to section 5(a) of the Workers’
reader.)
                           Compensation Act.


Decision Under             Appeal from the Circuit Court of Cook County, No. 03-L-9450; the Hon.
Review                     Mary Mulhern, Judge, presiding.


Judgment                   Affirmed.
Counsel on                 Joseph A. Power, Jr., Devon C. Bruce, and Brian Lacien, all of Power
Appeal                     Rogers & Smith, P.C., of Chicago, for appellants.

                           Mitchell H. Frazen, James R. Branit, and Claudia B. Diaz, all of
                           Litchfield Cavo LLP, of Chicago, for appellee Humphrey Manlift
                           Company.

                           Robert J. Franco, Christopher G. Buenik, and Christopher M. Cano, all
                           of Bollinger, Ruberry & Garvey, of Chicago, for appellees Harris
                           Industries, Inc., and R. Harris Electric, Inc.


Panel                      JUSTICE GARCIA delivered the judgment of the court, with opinion.
                           Justices McBride and Palmer concurred in the judgment and opinion.



                                              OPINION

¶1          Plaintiffs Brenda Mockbee and Michael Merle Mockbee brought a negligence action
        against defendants Harris Industries and R. Harris Electric (collectively Harris) and
        Humphrey Manlift Company after Ms. Mockbee was severely injured in 2002 when she fell
        into a floor opening that was part of a manlift platform system at the Quaker Oats Company
        plant in Danville, Illinois, where she worked. The plaintiffs ask this court to reverse the
        circuit court’s grant of summary judgment to Harris and Humphrey. The plaintiffs contend
        that contrary to the circuit court’s ruling, Harris and Humphrey, as safety inspectors of the
        manlift platform system, each owed Ms. Mockbee a duty of care and breached that duty
        when their respective inspections failed to note the need for a safety guardrail required by the
        Occupational Safety and Health Act (OSHA) (29 U.S.C. § 651 (2006)), which issued a
        violation to Quaker Oats based on the guardrail’s absence. We affirm the circuit court’s grant
        of summary judgment to Harris and Humphrey, but on the ground that both are immune from
        liability for injuries sustained by Quaker Oats employee Mockbee under section 5(a) of the
        Workers’ Compensation Act (Compensation Act) (820 ILCS 305/5(a) (West 2010)), as
        providers of safety services to the employer as raised in Harris’s cross-appeal.

¶2                                       BACKGROUND
¶3           On June 6, 2002, Brenda Mockbee suffered severe injuries when she fell into the first
        floor opening of a manlift platform system at the Quaker Oats Company plant in Danville,
        Illinois, where she worked as an ingredient handler. The severe injuries rendered Ms.
        Mockbee a paraplegic. There was no guardrail at this floor opening of the manlift. At the
        time of Ms. Mockbee’s accident, the Danville plant had three manlifts. The manlift in


                                                  -2-
     question was manufactured by Viola Elevator Company and installed at the Danville plant
     in the late 1960s or early 1970s, which the plaintiffs have designated as the “southwest”
     manlift, a designation we follow.
¶4       A manlift is a vertical conveyor belt used to move personnel from floor to floor. A motor
     drives a continuous belt with step platforms and loop handholds between the floors. The
     manlift system transports personnel in either direction, to higher or lower floors. At the
     originating base of the manlift is an elevated platform from which an individual can either
     mount the manlift to be transported to a higher floor (the upside) or dismount the manlift
     from a higher floor (the downside). Use of the manlift was optional for all Quaker Oats
     employees; stairs between the floors of the plant were nearby. Manlifts in Illinois are
     regulated by OSHA (29 U.S.C. § 651 (2006)).
¶5       Since its installation, Quaker Oats changed the configuration of the southwest manlift at
     least twice. When first installed, the southwest manlift ran from the first to the sixth floor.
     Sometime before 1977, Quaker Oats shortened the manlift to run only between the third and
     sixth floors of the plant. At the beginning of 1991, Quaker Oats took steps to return the
     southwest manlift to its original run length, beginning on the first floor. Quaker Oats
     requested a quote from Humphrey for the parts and materials necessary to accomplish this
     reconfiguration. Quaker Oats also requested that Humphrey determine whether the southwest
     manlift system required any repairs or maintenance.
¶6       On February 14, 1991, Humphrey employee John Favro conducted a visual inspection
     of the southwest manlift as it operated at the time between the third and sixth floors. Favro
     documented on a data sheet his measurements and observations of the manlift. He noted that
     the mounting platform on the third floor had a height of 36 inches. He observed the presence
     of guardrails on the upside of the southwest manlift at the bottom area; he also noted that the
     “bottom area guarded” was “o.k.”
¶7       On February 26, 1991, Favro sent Quaker Oats a report listing the results of his
     inspection.
             “This report will be furnished in two (2) parts. The first part will point out what is
         required for your manlifts to comply with the current ANSI/ASME A 90.1–1985 Safety
         Standard for Belt Manlifts. The second part will cover repairs, adjustments, etc., we
         recommend.”
     At the close of his report, Favro listed the parts and material, with corresponding prices,
     Quaker Oats would need to extend the southwest manlift to the first floor of the plant. In his
     deposition, Favro testified that Quaker Oats never responded to his report of February 26,
     1991, because Quaker Oats was aware that Humphrey did not perform maintenance or repair
     work on manlifts. Favro could not say whether any of the guardrails he identified in his
     report as present at the time of his inspection were located where the plaintiffs claimed the
     OSHA-required guardrail should have been placed. According to Favro, his inspection of the
     southwest manlift on February 14, 1991, was Humphrey’s last contact with Quaker Oats
     regarding the southwest manlift before Ms. Mockbee’s accident.
¶8       In late 1991 or early 1992, Quaker Oats used its own employees to extend the southwest
     manlift to the first floor from the third floor. The modification included moving the mounting

                                              -3-
       platform to the first floor. According to Quaker Oats employee Keith Schwartzkopf, the
       upside guardrail was not present when he moved the mounting platform to the first floor at
       the end of 1991. According to Schwartzkopf, the guardrails depicted in the photographs
       taken shortly after Ms. Mockbee’s accident were not the same as those he moved from the
       third floor. According to the record evidence, the legs on the platform were changed from
       round pipe to square tubing after the extension of the southwest manlift to the first floor.
       Through 2002, Quaker Oats employees performed weekly and monthly inspections of the
       southwest manlift after it was extended to the first floor.
¶9          At the time of Ms. Mockbee’s accident in 2002, the southwest manlift provided access
       to six floors of the plant, with the platform system located only on the first floor. The manlift
       system necessarily involved two floor openings, one for the upside, the other for the
       downside. The layout of the manlift platform system on the first floor required an individual
       that dismounted the manlift to walk past the upside floor opening to reach the descending
       stairs, which led to the door to exit the manlift system room. The elevated platform walkway
       to the descending stairs was 36 inches wide.
¶ 10        The first-floor platform of the southwest manlift had three of its four sides of the
       downside opening blocked. The descending manlift belt blocked one side, a wall blocked
       another, and a guardrail blocked the third side. The remaining side was where personnel
       dismounted the manlift. By contrast, the floor opening for the upside of the southwest manlift
       had only two of its sides blocked. The ascending manlift belt blocked one side and a wall
       blocked the other. One open side permitted personnel to mount the manlift; the other open
       side abutted the platform walkway, which led to the descending stairs. Ms. Mockbee fell into
       this unguarded opening of the upside of the southwest manlift.
¶ 11        The plaintiffs assert no purpose was served by leaving this side opening unguarded. In
       fact, the policy at Quaker Oats directed personnel to mount the ascending manlifts only from
       a position facing the belt; it did not allow side mounts. OSHA regulations also required this
       side opening to have a guardrail. The platform system of the southwest manlift on the first
       floor is the only upside opening without a guardrail adjacent to where the manlift is mounted.
       The plaintiffs contend the unguarded opening exposed those dismounting to the risk of
       falling into the upside floor opening, a risk that OSHA required be addressed by a guardrail.
¶ 12        Beginning in 1998 through May 2002, Quaker Oats hired Harris to inspect, maintain, and
       repair the manlift platform systems at the Danville plant. Harris was paid approximately
       $40,000 for its services under an oral agreement. Harris performed no less than an annual
       inspection on the manlifts. In the six months before the accident, Harris, through its
       employees, inspected the southwest manlift, or performed work on it, on at least two
       occasions.
¶ 13        In his deposition, Scott Harris, the owner and manager of Harris Industries, stated Quaker
       Oats requested that Harris perform an annual inspection and a weight test of the manlifts at
       the Danville plant. In addition to periodic inspections, Harris also performed service calls.
       Harris acknowledged that the services it provided included safety advice and
       recommendations to Quaker Oats regarding the manlift. Harris had no authority to perform
       safety work, unless expressly directed to do so by Quaker Oats. All of the inspection reports


                                                 -4-
       Harris generated referenced American Society of Mechanical Engineers (ASME) standards,
       specifically ASME A 90.1–1985. Harris claims it never made any representations that it
       would inspect the manlifts for OSHA compliance.
¶ 14        The five inspection reports Harris issued from March 23, 1998, to April 18, 2002, noted
       two deficiencies: “(1) the platform could be guarded to prevent entry to pit; and, (2) there is
       no reset at the bottom landing.” Harris claims Quaker Oats did not address these deficiencies
       nor did it ever direct Harris to correct them. Harris acknowledged it never recommended a
       guardrail be installed on the side opening of the first-floor platform of the southwest manlift
       involved in Ms. Mockbee’s accident because it was Harris’s opinion that ASME A
       90.1–1985 did not require a guardrail to protect the opening.
¶ 15        In addition to Harris, Quaker Oats hired various other contractors to perform safety
       surveys of the manlift. One such contractor was Industrial Erectors, which performed safety
       surveys on the southwest manlift on January 13, 1994, October 9, 1995, and March 12, 1997.
       In its report regarding its safety survey of March 12, 1997, Industrial Erectors noted “hand
       railing should be added next to openings on each side of manlift by platform.”
¶ 16        Ms. Mockbee provided the following testimony at her deposition regarding the accident.
       She took the southwest manlift down from the third floor to the first floor, where the
       cafeteria was located, at the start of her 30-minute meal break. Ms. Mockbee dismounted the
       downside of the manlift and began to walk on the platform in the direction of the descending
       stairs to exit the manlift room. As she walked past the upside floor opening on the 36-inch-
       wide platform, her right foot stepped off the walkway and fell into the unguarded opening.
       Ms. Mockbee was well aware that this side of the upside opening of the manlift did not have
       a guardrail. She described the opening to mount the lift, which faces the belt, as the “front.”
       She was also aware that the unguarded side was never to be used to mount the manlift. She
       testified she fell into the side of the upside floor opening and was injured when the ascending
       step-platform of the manlift pinned her against the platform structure, crushing her
       midsection. Ms. Mockbee did not know what caused her to miss the platform walkway and
       step into the unguarded opening. She testified she did not intentionally fall into the opening,
       nor did she trip; she was not in a hurry. She believes she was not distracted at the time her
       right foot fell into the opening; nor was her view of the opening blocked in any way. At the
       time of her fall, Ms. Mockbee was looking straight ahead in the direction of the platform
       stairs and manlift-room door. Ms. Mockbee could not say whether she fell forward, sideways,
       or backward into the unguarded opening. Ms. Mockbee has very little memory of what
       occurred after she stepped into the unguarded opening. Ms. Mockbee had used the manlifts
       on a fairly regular basis since the start of her employment with Quaker Oats in 2000, and felt
       that the southwest manlift was safe. She acknowledged that Quaker Oats had provided
       training on the proper method to mount and dismount the manlift and on the safe use of the
       platform walkway. She was well aware that employees’ use of the manlift was optional.
¶ 17        Following the incident, Quaker Oats received an OSHA violation for not having a
       guardrail on the southwest manlift platform side opening. Two OSHA sections address safety
       requirements for manlifts. Section 68(b)(9)(i) provides:
            “The floor opening at each landing shall be guarded on sides not used for entrance or exit


                                                -5-
            by a wall, a railing and toeboard or by panels of wire mesh of suitable strength.” 29
            C.F.R. § 1910.68(b)(9)(i) (2010).
       Section 68(b)(10)(iv) provides:
            “To guard against persons walking under a descending step, the area on the downside of
            the manlift shall be guarded in accordance with subparagraph (8) of this paragraph. To
            guard against a person getting between the mounting platform and an ascending step, the
            area between the belt and platform shall be protected by a guardrail.” 29 C.F.R.
            § 1910.68(b)(10)(iv) (2010).
       Quaker Oats paid the fine and modified the southwest manlift to comply with OSHA by
       installing a guardrail at the side opening.
¶ 18        Roger Smith, manager of Quaker Oats’s health, safety and the environment division at
       the time of the accident, was designated as Quaker Oats’s representative deponent under
       Illinois Supreme Court Rule 206(a)(1) (eff. Dec. 1, 1999), as the individual most
       knowledgeable about the manlift inspections and ASME A 90.1–1985 compliance, as well
       as the physical characteristics of the southwest manlift. He acknowledged that he was
       responsible for the inspection, maintenance, and repairs of the manlift platform system. He
       contended that Quaker Oats expected that both Humphrey and Harris would inspect the
       manlift platform system to ensure it was safe and complied with OSHA and ASME.
       According to Smith, Quaker Oats relied on the inspections by Harris and Humphrey for that
       purpose.
¶ 19        John Pravdica, the maintenance manager at Quaker Oats at the time of the accident,
       testified at his deposition that it was Quaker Oats’s expectation that Harris would inspect the
       manlift platform system to ensure its safety and its compliance with OSHA and ASME.
       Pravdica conceded that before an outside company could perform any work at the Danville
       plant, Quaker Oats would have to first approve and authorize that work. Pravdica testified
       that he, Dan Bantz, and John Foreman would rely on the recommendations and advice of
       Harris to determine the work Quaker Oats would authorize. Pravdica supervised Bantz and
       Foreman.
¶ 20        Foreman was a manlift mechanic at the time of the accident and served as Harris’s
       contact at Quaker Oats. He confirmed that he performed weekly and monthly inspections of
       the manlift system at the Danville plant between 1993 and 2003. He was of the opinion that
       neither OSHA nor ASME required additional guardrails on the southwest manlift.
       Nevertheless, he opined that it was Harris’s job to inform Quaker Oats should the manlifts
       be defective. His expectation was that Harris’s inspections of the manlift platform system
       would assure the system’s compliance with OSHA and ASME. He contended Quaker Oats
       relied on Harris’s inspections, supplemented by its own inspections.
¶ 21        The plaintiffs offered the opinions of three experts: John Costa, Frank Burg, and John
       Frauenhoffer. All three experts opined that the southwest manlift platform system was
       deficient in three ways: (1) it lacked a guardrail on the side opening of the upside at the
       system platform on the first floor; (2) the absence of that guardrail violated OSHA and
       rendered the system unsafe; and (3) the system should have been shut down until the
       guardrail was installed. Costa, Burg, and Frauenhoffer all opined that within the industry, a

                                                -6-
       safety inspection on a manlift would be done pursuant to OSHA and other applicable
       standards. According to each, a reasonably careful inspection company would have inspected
       the southwest manlift to ensure its compliance with OSHA. Costa and Burg asserted that a
       safety inspection would also ensure compliance with ASME. All three experts concluded that
       Humphrey and Harris were negligent in failing to inform Quaker Oats that the absence of a
       guardrail on the side of the upside opening of the southwest manlift platform system violated
       OSHA. Costa and Burg also opined that Harris was negligent in failing to inform Quaker
       Oats that the southwest manlift, as it existed in 2002 without a guardrail on the side opening,
       violated two provisions of ASME. ASME 4.5.2 provides:
               “On those sides not used as a landing, the guardrails shall be extended to a minimum
           height of 66 in. *** This minimum 66 in. *** high guardrail is intended to prevent
           people alongside the manlift from being able to lean over the guardrails and into the floor
           opening ***.”
       ASME 4.6.4 provides:
               “To guard against persons walking under a descending step, the area on the down-
           side of the manlift shall be guarded in accordance with para. 4.5 [and] [t]o guard against
           a person getting between the mounting platform and ascending step, the area on the up-
           side of the manlift shall be guarded in accordance with para. 4.5 as well.”
¶ 22       Harris claimed that its inspection of the southwest manlift platform system confirmed the
       system was in compliance with ASME, which it believed to be more stringent than OSHA.

¶ 23                                      Procedural History
¶ 24        In their fourth amended complaint, the plaintiffs alleged the OSHA violation supported
       claims of negligence against Harris and Humphrey and that the unguarded opening of the
       southwest manlift platform system was a proximate cause of the injuries sustained by Ms.
       Mockbee. The safety guardrail on the side of the upside opening of the southwest manlift
       platform system would have prevented Ms. Mockbee’s fall and resulting injuries. The
       plaintiffs contended Harris and Humphrey were negligent in failing to inform Quaker Oats
       of the need for a guardrail to comply with OSHA, which caused or contributed to Ms.
       Mockbee’s injuries.
¶ 25        The circuit court denied Harris’s forum non conveniens motion to transfer venue from
       Cook County to Vermilion County, where Danville is located.
¶ 26        On November 19, 2008, Humphrey filed a motion for summary judgment, arguing the
       plaintiffs’ claims were time barred by section 13-214 of the Illinois Code of Civil Procedure
       (735 ILCS 5/13-214(b) (West 2010)), sometimes referred to as the “construction statute of
       repose,” and that it owed Ms. Mockbee no legal duty of care. On April 7, 2009, following
       a hearing on the motion in February, the circuit court granted Humphrey’s motion based on
       the absence of any legal duty of care on the part of Humphrey under the plaintiffs’ negligence
       theory. The court found “nothing in the record to support Mockbee’s assertion that
       Humphrey had a duty to inspect the manlift for OSHA compliance, nor is there any reference
       to the record that Humphrey failed to perform its ANSI/ASME inspection competently.” The
       court found the affidavit of the plaintiffs’ expert, Costa, insufficient to support the plaintiffs’

                                                  -7-
       claim that the floor opening violated ASME. The court rejected the plaintiffs’ contention that
       Humphrey engaged in a voluntary undertaking regarding OSHA compliance. The court noted
       that the only evidence on the configuration of the southwest manlift platform system at the
       time of Humphrey’s inspection was Favro’s documented data sheet and deposition testimony
       detailing his visual inspection of the manlift on February 14, 1991, which indicated
       guardrails were in place at the upside and downside floor openings when the platform system
       was located on the third floor. The court determined the case law cited by the plaintiffs, Ryan
       v. Commonwealth Edison Co., 381 Ill. App. 3d 877 (2008), and MBA Enterprises, Inc. v.
       Northern Illinois Gas Co., 307 Ill. App. 3d 285 (1999), inapposite on the issue of duty in the
       instant case “because both cases involved defendants who had a continuing duty to
       maintain.” For much the same reason that no duty of care existed from Humphrey to Ms.
       Mockbee, the court rejected Humphrey’s claim of protection under the statute of repose
       because Humphrey provided only standard products, which Quaker Oats used to extend the
       southwest manlift to the first floor. The circuit court denied the plaintiffs’ motion to
       reconsider its order granting summary judgment to Humphrey.
¶ 27       On April 21, 2009, Harris filed its motion for summary judgment, asserting three grounds
       for judgment in its favor: (1) as a safety service organization, it was immune from liability
       under section 5(a) of the Compensation Act; (2) it owed Ms. Mockbee no duty of care
       because the dangerous condition was open and obvious and because the OSHA sections
       governing manlifts did not give rise to a duty of care on the part of Harris; and (3) its acts or
       omissions were not a proximate cause of Ms. Mockbee’s injuries. Following an August
       hearing, the circuit court granted Harris’s motion on November 13, 2009, finding Harris
       owed “no duty to Mockbee to cause Quaker Oats to install guardrails at the opening through
       which Mockbee fell because the risk of falling into the unguarded opening was open and
       obvious.” The court rejected the plaintiffs’ claim that an exception to the open and obvious
       doctrine applied. The court ruled that even if Harris owed Ms. Mockbee a duty of care, Harris
       was entitled to summary judgment as a matter of law on the issue of proximate cause because
       no evidence of the cause of Ms. Mockbee’s fall was adduced. “Without such evidence, the
       finder of fact would have to engage in speculation in order to conclude that her injuries were
       proximately caused by the breach of duty by Harris, or any other parties sued in this matter
       for that matter.” The court declined to reach Harris’s claim that it was entitled to immunity
       under the Compensation Act.
¶ 28       The plaintiffs timely appeal the grants of summary judgment to Humphrey and Harris.
       In its cross-appeal, Harris contends the circuit court erred in denying its forum non
       conveniens motion to transfer this case to Vermilion County; Harris also asserts it qualifies
       as a service organization under the Compensation Act, which provides a separate basis to
       affirm the circuit court’s grant of summary judgment. Humphrey joins in this latter argument.

¶ 29                                         ANALYSIS
¶ 30       The circuit court granted summary judgment to each of the defendants based, in part, on
       a lack of duty owed to the plaintiffs arising from their safety inspections. The court declined
       to reach Harris’s motion for dismissal based on its claim of immunity as a “service


                                                 -8-
       organization” under section 5(a) of the Compensation Act, which Harris raises in its cross-
       appeal. Humphrey joins in Harris’s contention that statutory immunity applies, though
       Humphrey concedes it did not raise this claim before the circuit court. “[U]nder Mockbee’s
       proposition, Humphrey would be entitled to immunity as a ‘service organization’ under
       Section 5(a) of the Workers’ Compensation Act.” While the plaintiffs challenge that each
       defendant qualifies for immunity under section 5(a), the plaintiffs do not assert that the
       statutory immunity claim is not properly before this court. See Murphy v. Rochford, 55 Ill.
       App. 3d 695, 701 (1977) (“a reviewing court is not limited or confined to the precise reasons
       given by the trial court in entering summary judgment”). Because of the dispositive nature
       of this claim, we address first Harris’s cross-appeal that section 5(a) of the Compensation Act
       defeats the plaintiffs’ common law right to seek recovery.
¶ 31        Harris asserts section 5(a) precludes the plaintiffs from recovering damages because three
       statutory conditions exist: (1) it is a service organization (2) retained by the employer (3) to
       provide safety service, advice, or give recommendations to Quaker Oats. While both
       defendants now assert this immunity under section 5(a) of the Compensation Act and the
       plaintiffs offer no distinction between the two, our discussion that follows names only
       “Harris” for simplicity’s sake.
¶ 32        As Harris asserts, the plaintiffs’ only dispute is with Harris’s claim that it is “a ‘service
       organization’ within the meaning of the [Compensation] Act.” The plaintiffs contend,
       “Section 5(a)’s construction requires particular showings in order to gain immunity, and
       Harris clearly has not met this burden.” According to the plaintiffs, “Harris’ claim that it is
       a service organization is nothing more than a naked allegation unsupported by the evidence
       or the law.” At the same time, the plaintiffs acknowledge that the plain language of the
       statute does not define a “service organization.” They contend, however, that “the statute
       does not grant immunity to all parties retained to provide safety service, advice or
       recommendations.” The plaintiffs contend Harris is merely “one of the excluded entities that
       simply provide safety service, advice or recommendations.” To include Harris as a “service
       organization” entitled to statutory immunity under section 5(a) would extend “the language
       of the Act beyond its plain meaning and take away [Ms. Mockbee’s] common-law right to
       seek recovery from *** third parties.” The plaintiffs point to the absence of “pertinent
       authority” offered by Harris.
¶ 33        As support for their position that Harris does not fall within the ambit of section 5(a), the
       plaintiffs contend that the reach of the term “service organization” within the meaning of the
       Compensation Act is limited. The plaintiffs offer that only a service organization “that was
       in the position to provide safety inspections as part of a larger relationship with an employer
       within the ambit of worker’s compensation *** [is] covered by the immunity under section
       5(a).” The plaintiffs would exclude organizations like Harris that provide safety inspections
       because “in addition [they] perform maintenance and repair.” Further, the plaintiffs argue
       that Harris “has never made any payments toward Mockbee’s workers’ compensation
       benefits nor did it have any relationship with the provider.” As the plaintiffs explain in their
       brief, “Allowing a party who has paid nothing toward an injured employee’s workers’
       compensation benefits to nevertheless invoke the [Compensation] Act’s immunity to escape
       tort liability would be tantamount to allowing the party ‘to have its cake and eat it too.’ ” The

                                                  -9-
       plaintiffs broadly assert that only those organizations that have this nexus with “the
       employer-employee relationship” are eligible for the Compensation Act’s exclusive remedy
       provisions. Finally, the plaintiffs contend that the third parties intended to be covered by the
       legislature under section 5(a) are those “parties that conduct gratuitous safety inspections as
       incident to their workers’ compensation relationship with the employer.” (Emphasis in
       original.) In support of their contention that more than the mere provision of a safety
       inspection is required to invoke immunity under section 5(a), the plaintiffs point to cases
       where “Illinois courts have imposed liability on entities that contract to provide service
       inspection, and/or maintenance.” To support their position, the plaintiffs cite five cases:
       Davlan v. Otis Elevator Co., 816 F.2d 287 (7th Cir. 1987); Sikora v. AFD Industries, Inc.,
       319 F. Supp. 2d 872 (N.D. Ill. 2004); Jardine v. Rubloff, 73 Ill. 2d 31 (1978); Leavitt v.
       Farwell Tower Ltd. Partnership, 252 Ill. App. 3d 260 (1993); and Stines v. Otis Elevator
       Co., 104 Ill. App. 3d 608 (1982).

¶ 34                            Section 5(a) of the Compensation Act
¶ 35       Questions of statutory interpretation are reviewed de novo. Taylor v. Pekin Insurance
       Co., 231 Ill. 2d 390, 395 (2008). Our primary goal is to ascertain the true intent of the
       legislature as expressed by the language of the statute. Id. When statutory language is plain
       and unambiguous, we apply its meaning without looking to outside sources of interpretation.
       Id. “[O]nly where the statutory language is unclear may a court look beyond it.” Denton v.
       Civil Service Comm’n, 176 Ill. 2d 144, 149 (1997). “This court has no power to restrict the
       plain meaning of an unambiguous statute.” Mier v. Staley, 28 Ill. App. 3d 373, 384 (1975).
¶ 36       The Compensation Act “is designed to provide financial protection to workers for
       accidental injuries arising out of and in the course of employment.” Meerbrey v. Marshall
       Field & Co., 139 Ill. 2d 455, 462 (1990). In exchange for this financial protection paid for
       by employers, the Compensation Act “prohibits common law suits by employees against the
       employer. The exclusive remedy provision is part of the quid pro quo in which the sacrifices
       and gains of employees and employers are to some extent put in balance, for, while the
       employer assumes a new liability without fault, he is relieved of the prospect of large damage
       verdicts.” (Internal quotation marks omitted.) Id. When Meerbrey was decided, section 5(a)
       of the Compensation Act provided more limited immunity: “ ‘No common law *** right to
       recover damages from the employer *** or the agents or employees of *** [the employer].’ ”
       Id. at 462 (quoting Ill. Rev. Stat. 1987, ch. 48, ¶ 138.5(a)).
¶ 37       Section 5(a) of the Compensation Act was amended in 1969. Section 5(a) now provides:
           “No common law or statutory right to recover damages from the employer, his insurer,
           his broker, any service organization retained by the employer, his insurer or his broker
           to provide safety service, advice or recommendations for the employer or the agents or
           employees of any of them for any injury or death sustained by any employee while
           engaged in the line of his duty as such employee ***.” (Emphasis added.) 820 ILCS
           305/5(a) (West 2010).
¶ 38       There can be no dispute that the legislature added “insurer,” “broker,” “service
       organization,” and “agents or employees of any of them,” to expand the class of personnel

                                                -10-
       and entities entitled to immunity. The expansion was a legislative response to Nelson v.
       Union Wire Rope Corp., 31 Ill. 2d 69, 71-72 (1964), in which our supreme court interpreted
       the Florida workers’ compensation act to permit a common law action against an insurer of
       the employer for “negligent performance of gratuitous safety inspections and safety
       engineering service.” Justice House, in a short dissent in Nelson, observed: “Under the
       stringent rule adopted by the majority no insurer will hereafter dare offer to perform, or
       perform, limited inspection services for fear of incurring liability. Undoubtedly such services,
       though limited, have contributed to the safety of workers and prevented economic loss.
       Sound policy would seem to dictate that the kind of service rendered by this insurer should
       be encouraged rather than discouraged.” Id. at 121 (House, J., dissenting). The Nelson court
       did not address whether the Illinois Compensation Act would warrant an interpretation
       similar to that of the Florida workers’ compensation act. But see Towns v. Kessler, 10 Ill.
       App. 3d 356, 360 (1973) (observing that the Nelson decision was “very persuasive authority
       for the point that Illinois would recognize a common law liability against a negligent insurer
       providing safety services”). However, in 1974 the supreme court addressed squarely the
       question left unanswered in Nelson regarding the Illinois Compensation Act. In Reid v.
       Employers Mutual Liability Insurance Co., 59 Ill. 2d 194 (1974), an employee filed suit
       against his “employer’s workmen’s compensation insurance carrier for alleged negligence
       on the part of the insurance company in performing safety inspections of the printing press
       on which he was injured during the course of his employment.” Id. “The gist of plaintiff’s
       complaint was that in conducting safety inspections of the plant defendant knew or should
       have known of the lack of adequate safety mechanisms on the press and that it carelessly and
       negligently failed to detect and report the dangerous conditions to the employer.” Id. at 196.
       The court set out the question before it: “The issue presented for our determination is
       whether the foregoing provisions contemplate that an employer’s workmen’s compensation
       carrier should be amenable to suit as a third-party tortfeasor for alleged negligence in
       performing the type of safety inspections which occurred here.” Id. at 197. The accident
       predated the amendment to section 5(a), otherwise the suit against the workmen’s
       compensation carrier would have been barred under the 1969 amendment to section 5(a) of
       the Compensation Act. “At the outset, we note that this question will not arise in cases
       governed by a 1969 amendment to section 5(a) ***.” Id. The supreme court noted “that a
       workmen’s compensation insurer is not included within the definition of the term ‘employer’
       appearing in section 1(a) of the Act [citation] nor is the insurer expressly mentioned in
       section[ ] 5(a) ***. However, this does not necessarily mean that *** an employee should
       have a common-law right of action against the insurer for the type of safety inspections
       which occurred here.” Id. at 199. Ultimately, the supreme court ruled the plaintiff’s cause of
       action was statutorily barred. “[W]e construe section 5(a) of the Act in effect at the time of
       the plaintiff’s injury as precluding an action by an employee against his employer’s
       compensation insurer for the type of safety inspections conducted by defendant in this case.”
       Id. at 200.
¶ 39        Four years after the amendment and consistent with Justice House’s dissent in Nelson and
       the full court’s decision in Reid, this court noted the clear legislative purpose behind the 1969
       amendment to section 5(a). “The apparent purpose of the amendment is to promote industrial


                                                 -11-
       safety inspections.” Mier, 28 Ill. App. 3d at 384 (citing Towns, 10 Ill. App. 3d 356). Mier
       offers facts similar to the instant case.
¶ 40       In Mier, the plaintiff was injured at the defendant’s factory when she fell off a manlift.
       Id. at 376. She sued Self-Insurers Service, Inc. (S.I.S.), alleging that S.I.S. negligently
       performed safety inspections, which proximately led to her injuries. Id. The plaintiff’s
       complaint alleged “that S.I.S. is a safety service organization retained by the employer.” Id.
       at 382. The circuit court dismissed the suit against S.I.S., holding the action was barred by
       section 5(a) of the Compensation Act. Id. at 384. In support, the court noted the obvious: as
       a safety service organization retained by the employer, “the statute clearly grants [S.I.S.]
       immunity from common-law suit.” Id. at 382. On appeal, the plaintiff’s challenge was to the
       constitutionality of the immunity extension. Id. She asserted the 1969 amendment was
       “arbitrary and unreasonable” in extending immunity to anyone other than the employer,
       employees, and the workers’ compensation carrier. Id. The plaintiff contended no distinction
       should be made between safety organizations hired by the employer and those retained by
       third parties. Id. at 383. In upholding the constitutionality of section 5(a) of the
       Compensation Act, granting to the safety organization the same immunity employers enjoy,
       the Mier court noted, “The legislature has chosen to encourage the use of experts by granting
       to the safety organization the same immunity the employer has and there is a characteristic
       distinguishing Self-Insurers Service, Inc., from safety organizations employed by others. A
       grant of immunity to those safety services would extend to them an immunity their employer
       does not possess. We find that this is a distinction upon which it is rational to make
       classifications.” Id.
¶ 41       Harris argues that it, like S.I.S. in Mier, qualifies as a service organization entitled to
       immunity under section 5(a) of the Compensation Act because of the services it was retained
       to provide. As support for its position, Harris points out that it was retained by Quaker Oats
       to perform safety inspections aimed at addressing worker safety. Harris notes it was not
       under contract with Quaker Oats to perform continuing maintenance on the southwest
       manlift. Harris was hired by Quaker Oats on a per-job basis and had no authority to perform
       repairs or maintenance without the express authorization of Quaker Oats. Harris argues that
       because Ms. Mockbee’s claim is for negligence in Harris’s performance of safety inspections
       in which Harris failed to note the need for an additional guardrail at the platform level of the
       southwest manlift, Harris clearly falls within the unambiguous language of section 5(a) of
       the Compensation Act and the legislative intent behind the immunity granted to service
       organizations hired by the employer to perform safety inspections. Harris argues it is
       therefore entitled to immunity from the plaintiffs’ common law claims.
¶ 42       The plaintiffs concede that Harris was contracted by Quaker Oats “to perform inspection,
       repair and maintenance work” on the southwest manlift. The plaintiffs correctly acknowledge
       that “Harris is an inspection and maintenance company.” Nonetheless, the plaintiffs assert
       not every organization that provides “safety service, advice or recommendations” qualifies
       as a “service organization” under section 5(a). In effect, the plaintiffs argue that a “service
       organization” entitled to the expanded immunity under section 5(a) is limited to
       organizations that are related to the insurance industry, in particular, “Quaker’s workers’
       compensation [carrier].” To emphasize this point, the plaintiffs argue, “A party must

                                                -12-
       contribute to providing workers’ compensation benefits to receive the benefit of the Act’s
       immunity.” To demonstrate Harris’s lack of relation to the insurance industry, the plaintiffs
       assert: “Harris has never made any payments toward Mockbee’s workers’ compensation
       benefits nor did it have any relationship with the provider. It provided no services in respect
       to workers’ compensation, and thus, by the terms of the bargain, Harris should not be able
       to escape tort liability.”
¶ 43       The limitations urged by the plaintiffs on the scope of section 5(a) are not unlike the
       limitations written into workers’ compensation acts of other states. See Fla. Stat. Ann.
       § 440.11(3) (West 2004) (“An employer’s *** safety consultant shall not be liable as a third-
       party tortfeasor to employees of the employer *** in carrying out the employer’s rights and
       responsibilities *** by furnishing any *** safety service incidental to the workers’
       compensation or employers’ liability coverage ***.”); Ala. Code § 25-5-53 (2004)
       (“[I]mmunity from civil liability for all causes of action except those based upon willful
       conduct shall also extend to the workers’ compensation insurance carrier of the employer
       ***. For the purpose of this section, a carrier *** shall include a company or a governmental
       agency making a safety inspection on behalf of a self-insured employer ***.”); Mich. Comp.
       Laws Ann. § 418.131(2) (West 2004) (“ ‘[E]mployer’ includes the employer’s insurer and
       a service agent to a self-insured employer insofar as they furnish, or fail to furnish, safety
       inspections *** incident to providing worker’s compensation insurance or incident to a self-
       insured employer’s liability servicing contract.”). Cf. Conn. Gen. Stat. § 31-293 (upholding
       common law actions against third parties: “When any injury for which compensation is
       payable under the provisions of this chapter has been sustained under circumstances creating
       in a person other than an employer *** a legal liability to pay damages for the injury, *** the
       payment of compensation shall not affect the claim or right of action of the injured employee
       against such person, but the injured employee may proceed at law against such person to
       recover damages for the injury.”). Thus, if the set of service organizations granted immunity
       by section 5(a) were as narrow as the plaintiffs urge before us, the Illinois legislature would
       have used language consonant with the limitations employed by the legislatures of Florida,
       Alabama, and Michigan. The Illinois legislature could also have expressly preserved an
       employee’s right to file a common law action against a third-party service organization as
       the Connecticut legislature did. The Illinois legislature did neither.
¶ 44       The Illinois legislature clearly intended to extend the immunity granted to an employer
       under the Compensation Act beyond the insurer of the employer for a common law action
       for the “negligent performance of gratuitous safety inspections and safety engineering
       service,” as our supreme court concluded the Florida workers’ compensation act permitted
       an employee to file (Nelson, 31 Ill. 2d at 71-72), when in 1969 the Illinois legislature
       amended section 5(a). In fact, the supreme court’s decision in Reid upheld immunity to the
       employer’s compensation carrier before the effective date of the 1969 amendment to section
       5(a). Reid, 59 Ill. 2d at 200 (“we construe section 5(a) of the Act in effect at the time of the
       plaintiff’s injury as precluding an action by an employee against his employer’s
       compensation insurer for the type of safety inspections conducted by defendant in this case”).
       In Reid, the supreme court also made clear that certain common law actions by employees
       against third parties would be barred by the 1969 amendment to section 5(a). Reid, 59 Ill. 2d

                                                -13-
       at 197 (“At the outset, we note that this question will not arise in cases governed by a 1969
       amendment to section 5(a) ***.”). The legislature in the 1969 amendment to section 5(a)
       extended immunity to “any service organization retained by the employer *** to provide
       safety service, advice or recommendations for the employer.” (Emphasis added.) 820 ILCS
       305/5(a) (West 2010).
¶ 45       The plaintiffs’ only argument that the plain meaning of section 5(a) does not apply to
       Harris is their claim that Harris is not a “service organization.” What the plaintiffs fail to
       address, however, is why the term “service organization” should not be given its plain
       meaning, within the context of section 5(a), when the legislature did not define the term in
       the Compensation Act. See Landis v. Marc Realty, L.L.C., 235 Ill. 2d 1, 16 (2009)
       (“Undefined statutory terms must be given their ordinary and popularly understood
       meanings.”). Under the plain meaning of section 5(a), a qualifying service organization is any
       organization that provides “safety service, advice or recommendations for the employer.” 820
       ILCS 305/5(a) (West 2010). The plaintiffs’ arguments that Harris should be not covered by
       section 5(a) because it did not contribute to the workers’ compensation coverage for Ms.
       Mockbee, or it is not sufficiently tied to the employer-employee relationship, or, in addition
       to safety inspections, it “performed maintenance and repair,” or it was compensated for the
       services it provided, all miss the mark. If the legislature meant to restrict the application of
       “service organization” as the plaintiffs urge before us, it could have expressly imposed any
       or all of those restrictions in its amendment to section 5(a) as the legislatures of Florida,
       Alabama, and Michigan appear to have done. The plaintiffs’ position is supported by nothing
       more than policy arguments against giving the term “service organization” its plain meaning
       of an organization that provides a safety inspection service to an employer. It is not the role
       of this court to superimpose policy-based restrictions on the scope of section 5(a), given its
       plain and unambiguous language. “This court has no power to restrict the plain meaning of
       an unambiguous statute.” Mier, 28 Ill. App. 3d at 384. Only the legislature may restrict the
       scope of the immunity granted by section 5(a).
¶ 46       The necessary showing to qualify a service organization for statutory immunity under
       section 5(a), the organization must “provide safety service, advice or recommendations for
       the employer.” 820 ILCS 305/5(a) (West 2010). The plaintiffs do not dispute that Harris and
       Humphrey provided safety service, advice, and recommendations to Quaker Oats. In fact,
       Ms. Mockbee’s theory of recovery against Harris and Humphrey is that each was negligent
       in providing the qualifying service, advice, and recommendations.
¶ 47       We find no room for ambiguity in section 5(a) of the Compensation Act to permit Ms.
       Mockbee’s common law right of action against either defendant. Unlike the supreme court
       in Reid, where it construed the term “employer” in section 5(a) of the Compensation Act to
       include an employer’s compensation insurer (Reid, 59 Ill. 2d at 200), there is no need to
       construe the unambiguous language added to section 5(a) in 1969; its language is plain
       enough. Nor do the cases cited by the plaintiffs, in support of their position that liability
       should apply to Harris as expressed by their contention that “Illinois courts have imposed
       liability on entities that contract to provide service inspection, and/or maintenance,” offer any
       guidance to a conclusion contrary to that which we reach. The five cases cited–Davlan, 816
       F.2d 287; Sikora, 319 F. Supp. 2d 872; Jardine, 73 Ill. 2d 31; Leavitt, 252 Ill. App. 3d 260;

                                                 -14-
       and Stines, 104 Ill. App. 3d 608–are inapposite as none involves section 5(a) of the
       Compensation Act.
¶ 48       We find no basis to exclude Harris from the plain and simple meaning of “service
       organization,” as the plaintiffs urge. Both Harris and Humphrey plainly qualify as service
       organizations under section 5(a). It necessarily follows that Ms. Mockbee has no common
       law right to recover damages from either Harris or Humphrey for the injuries she sustained
       as an employee of Quaker Oats. 820 ILCS 305/5(a) (West 2010). We affirm the circuit
       court’s grant of summary judgment to Harris and Humphrey.

¶ 49                                Motion to Transfer Venue
¶ 50      We do not review the circuit court’s ruling on Harris’s forum non conveniens motion as
       Harris asks that we reach that issue only if we reverse the circuit court’s grant of summary
       judgment in its favor.

¶ 51                                      CONCLUSION
¶ 52       The circuit court properly granted summary judgment to Harris and Humphrey. As a
       matter of statutory interpretation, Harris and Humphrey are service organizations retained
       by Quaker Oats, Ms. Mockbee’s employer, to perform safety inspections and as such are
       immune from liability for common law causes of action by a Quaker Oats employee under
       section 5(a) of the Compensation Act.

¶ 53      Affirmed.




                                               -15-